Citation Nr: 9929413	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-48 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from August 1950 to 
May 1954.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), and it was remanded in May 1997 for the 
purpose of having the appellant undergo endocrinology and 
ophthalmology examinations in order to provide additional 
medical evidence.  


FINDINGS OF FACT

1.  The appellant has a college degree, worked in the field, 
and later as a technician, for the U. S. Army Corps of 
Engineers from 1956 until his retirement in1989 at the age of 
60, and last worked in 1991.  

2.  The appellant's service-connected disabilities consist of 
postoperative residuals of eosinophilic adenoma with 
acromegaly and secondary panhypopituritatism, rated 30 
percent disabling; right hemianopsia homonymous, rated 30 
percent disabling; and a skull defect less than one square 
inch in area, rated 10 percent disabling.  The combined 
disability evaluation is 60 percent.  

3.  The appellant's service-connected disabilities are not so 
incapacitating that they individually or collectively prevent 
him from securing or following substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(a), 3.340, 3.341, 4.16 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that his service-connected disabilities 
prevent him from obtaining and maintaining any form of 
substantially gainful employment.  In testimony provided at a 
February 1997 Travel Board hearing, he reported that he had 
loss of visual fields and fuzziness in his left eye, and that 
a monthly testosterone shot, which he has taken to replace 
steroids since undergoing surgery to remove a pituitary 
adenoma in 1958, leave him sleepy and without energy by the 
third week following the injection.  He claims that his 
service-connected disabilities caused his retirement from his 
job with the U. S. Corps of Engineers before he wanted to 
retire.  

In accordance with 38 U.S.C.A. § 5107, and Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), the appellant has presented 
a well-grounded claim for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities because he claims his service-
connected disabilities have worsened to the point that he is 
unable to perform substantially gainful employment.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c).  In a pertinent precedent opinion, VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).  

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the 
appellant, without regard to advancing age, is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§§ 3.321(a), 3.340, 3.341, 4.16.  

When the Board notes that a veteran has nonservice-connected 
medical problems that present significant disability, those 
nonservice-connected disabilities may not be considered in 
determining whether or not he is entitled to unemployability 
benefits under the provisions of 38 C.F.R. § 4.16(a).  

The record reflects that the appellant earned a college 
degree and that he was employed by the U. S. Corps of 
Engineers, doing field work and later technical advising, 
from 1956 until 1989, at which time he retired at the age of 
60.  His service-connected disabilities consist of the 
following disorders: residuals of eosinophilic adenoma with 
acromegaly and secondary panhypopituritatism, rated 
30 percent disabling; right hemianopsia homonymous, rated 30 
percent disabling; and a skull defect less than one square 
inch in area, rated 10 percent disabling.  The combined 
disability evaluation is 60 percent.  

Medical evidence in the claims file shows that the appellant 
underwent a left transfrontal craniotomy in December 1957 for 
the purpose of evacuating a pituitary tumor.  The diagnosis 
was eosinophilic adenoma of the pituitary gland.  The RO 
subsequently reviewed the evidence in the appellant's claims 
file, which included his service medical records, private 
medical statements from D. T. Sims, M.D. (March 1958) and 
L.V. McVay, Jr., M.D, (August 1958), and several lay 
statements, and, in a September 1958 rating decision, granted 
service connection for eosinophilic adenoma of the pituitary 
gland with acromegaly, assigning a 100 percent evaluation 
from December 13, 1957.  A May 1962 rating decision assigned 
a 30 percent evaluation for postoperative residuals of 
eosinophilic adenoma of the pituitary gland with acromegaly.  
A February 1964 rating decision subsequently split the 
appellant's service-connected pituitary gland disorder into 
three ratable disabilities, assigning 30 percent evaluations 
for postoperative removal of eosinophilic adenoma of the 
pituitary gland with acromegaly and secondary 
panhypopituritatism and for right hemianopsia homonymous, and 
assigning a 10 percent evaluation for a skull defect less 
than one square inch in area.  

A July 1982 VA medical examination revealed a small, 1 cm. by 
1.5 cm. defect in the frontal bone of the head, with a 
surgical scar on the scalp.  

VA outpatient records, dated in 1993 and 1994, showed that 
the appellant was treated for deep vein thrombosis of the 
left lower leg, hypertension, gout, bilateral knee pain with 
arthritis shown in both knees on X-ray, varicosities in both 
legs, severe sinusitis, and cataract surgery, and that he 
received monthly injections of testosterone related to his 
pituitary disability.  

Also of record are statements from W. Faulkner, M.D., dated 
in April 1996 and June 1996, that noted the appellant's 1957 
surgery for a sella tumor, and the later development of a 
cataract in the left eye which was surgically removed in 
February 1995, with good results.  The April 1996 statement 
indicated that the appellant received subsequent YAG laser 
capsulotomy in the left eye, with a resulting visual acuity 
of 20/20 in the right eye and 20/30 in the left eye, and 
attached copies of serial Humphrey visual fields showed 
bitemporal defects with more loss over the years on the left 
than the right.  In the June 1996 statement, the appellant's 
vision was reported to be 20/20 in the right eye and 20/30 in 
the left eye with reduced light sensitivity, and the 
physician opined that the normal anatomical dropout of optic 
nerve fibers that occurs as a person ages was more noticeable 
in the left eye than in the right eye.  

A VA ophthalmology examination in July 1997 diagnosed 
refractive error, a right homonymous hemianopia with visual 
field defect, pseudophakia in the left eye, and questionable 
disc pallor on the left side.  Visual acuity, corrected, was 
20/20-1 in the right eye and was 20/25-1 in the left eye.  
There was a history of cataract extraction with implantation 
of intraocular lens in the left eye four or five years 
before.  Visual fields were checked and charted, with the 
examiner indicating that computation of the degree of loss of 
visual fields revealed a 54.6 percent of loss of visual field 
in the right eye and a 56.4 percent of loss of visual field 
in the left eye.  

Charting of the appellant's right visual field at the July 
1997 VA eye examination revealed loss of vision in the 
following meridians:  temporally- 85 degrees; down 
temporally- 85 degrees; down- 20 degrees; down nasally-0 
degrees; nasally-5 degrees; up nasally- 3 degrees; up- 0 
degrees; and up temporally- 13 degrees.  Thus, the total 
degrees lost in the right visual field equaled 211, and the 
average concentric contraction was 36.13 degrees.  The 
meridians for the left visual field showed the following 
losses of vision:  temporally- 23 degrees; down temporally- 
22 degrees; down- 65 degrees; down nasally- 50 degrees; 
nasally- 60 degrees; up nasally- 10 degrees; up- 7 degrees; 
and up temporally- 0 degrees.  Thus, the total degrees lost 
in the left visual field equaled 237, and the average 
concentric contraction was 32.88 degrees.  

The diagnoses at a July 1997 VA medical examination included 
panhypopituitarism with secondary adrenocortical and 
testicular hypofunction, right hemianopia homonymous with 
maculae sparing, stable residuals of acromegaly, and severe 
degenerative joint disease of both knees.  A July 1997 X-ray 
of the skull revealed an enlarged sella turcica and a 
previous craniotomy of the left frontal region.  

A June 1998 medical statement from A. G. Megginson, M.D., 
indicated that the appellant had undergone radical prostate 
surgery in May 1998 and that he had been advised to 
discontinue his testosterone shots because of the high grade 
adenocarcinoma.  

When acromegaly is accompanied by evidence of increased 
intracranial pressure (such as visual field defect), 
arthropathy, glucose intolerance, and either hypertension or 
cardiomegaly, a 100 evaluation is assigned.  Acromegaly with 
arthropathy, glucose intolerance, and hypertension is 
assigned a 60 percent evaluation.  If there is enlargement of 
acral parts or overgrowth of long bones, and enlarged sella 
turcica associated with acromegaly, a 30 percent evaluation 
is assigned.  38 C.F.R. § 4.119; Diagnostic Code 7908.  

While the evidence demonstrates that the appellant's 
postoperative residuals of the eosinophilic adenoma of the 
pituitary gland include acromegaly and visual field defect, 
the clinical findings do not show that there is arthropathy 
and glucose intolerance associated with the disorder, 
although there is a history of hypertension.  The July 1997 
VA skull X-ray revealed an enlarged sella turcica.  
Therefore, the Board finds that the appellant's postoperative 
residuals of eosinophilic adenoma of the pituitary gland with 
acromegaly and secondary panhypopituritatism is properly 
rated as 30 percent disabling.  

Impairment of field of vision is assigned a 30 percent 
evaluation for homonymous hemianopsia, or is rated as 
follows:  loss of the temporal half of visual field is 
assigned a 30 percent evaluation if bilateral and 10 percent 
if unilateral, or is rated as 20/70 (6/21);  loss of the 
nasal half of visual field is assigned a 20 percent 
evaluation if bilateral and 10 percent if unilateral, or is 
rated as 20/50 (6/15); concentric contraction of field vision 
reduced to 5 degrees is assigned a 100 percent evaluation if 
bilateral and 30 percent if unilateral, or is rated as 5/200 
(1.5/60); concentric contraction of field vision reduced to 
15 degrees but not 5 degrees is assigned a 70 percent 
evaluation if bilateral and 20 percent if unilateral, or is 
rated as 20/200 (6/60); concentric contraction of field 
vision reduced to 30 degrees but not 15 degrees is assigned a 
50 percent evaluation if bilateral and 10 percent if 
unilateral, or is rated as 20/100 (6/30); concentric 
contraction of field vision reduced to 45 degrees but not 30 
degrees is assigned a 30 percent evaluation if bilateral and 
10 percent if unilateral, or is rated as 20/70 (6/21); 
concentric contraction of field vision reduced to 60 degrees 
but not 45 degrees is assigned a 20 percent evaluation if 
bilateral and 10 percent if unilateral, or is rated as 20/50 
(6/15);  Note (1): Correct diagnosis reflecting disease or 
injury should be cited.  Note (2): Demonstrable pathology 
commensurate with the functional loss will be required.  The 
concentric contraction ratings require contraction within the 
stated degrees, temporally; the nasal contraction may be 
less.  The alternative ratings are to be employed when there 
is ratable defect of visual acuity, or a different impairment 
of the visual field in the other eye.  Concentric contraction 
resulting from demonstrable pathology to 5 degrees or less 
will be considered on a parity with reduction of central 
visual acuity to 5/200 (1.5/60) or less for all purposes 
including entitlement under §3.350(b)(2) of this chapter; not 
however, for the purpose of §3.350(a) of this chapter.  
Entitlement on account of blindness requiring regular aid and 
attendance, §3.350(c) of this chapter, will continue to be 
determined on the facts in the individual case.  38 C.F.R. 
§ 4.84a; Diagnostic Code 6080.  

The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians. 
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in Table III. The degrees lost are then added 
together to determine total degrees lost. This is subtracted 
from 500. The difference represents the total remaining 
degrees of visual field. The difference divided by eight 
represents the average contraction for rating purposes.  
Normal visual field extent at the eight principal meridians 
under Table III consist of temporally- 85 degrees; down 
temporally- 85 degrees; down- 65 degrees; down nasally- 50 
degrees; nasally- 60 degrees; up nasally- 55 degrees; up- 45 
degrees; up temporally- 55 degrees; for a total of 500 
degrees.  38 C.F.R. § 4.76a.  

Because a 30 percent evaluation is assigned for either 
homonymous hemianopsia or for bilateral concentric 
contraction that is to 45 degrees but not to 30 degrees, and 
the clinical findings show that the appellant's concentric 
contraction is greater than 30 degrees in each eye , the 
Board finds that his right homonymous hemianopsia is properly 
rated.  

For loss of part of both inner and outer tables of the skull, 
an 80 percent evaluation is assigned when the loss is 
accompanied by brain hernia.  Without brain hernia, a 50 
percent evaluation is assigned when the area is larger than 
size of a 50-cent piece or 1.140 in. (7355 cm.); a 30 percent 
evaluation is assigned for an intermediate area; and a 10 
percent evaluation is assigned for an area smaller than the 
size of a 25-cent piece or 0.716 in. (4.619 cm.).  38 C.F.R. 
§ 4.71a; Diagnostic Code 5296.  

Because the July 1982 VA examination revealed that the 
appellant's skull defect was 1 cm. by 1.5 cm., which 
encompassed an area smaller than 4.619 cm., the Board finds 
that the skull defect is properly rated as 10 percent 
disabling.  

The Board has considered the appropriate factors and is not 
convinced that the current record demonstrates that the 
appellant's service-connected disorders are inadequately 
rated, or that he is prevented from engaging in employment 
commensurate with his educational and occupational background 
solely as the result of those disabilities.  While he has 
loss of some peripheral vision, his service-connected vision 
problems, when taken into account with the acromegaly and 
small defect in the frontal bone of the skull, do not present 
a degree of disability that would prevent, by themselves, the 
appellant from obtaining and maintaining substantially 
gainful employment.  The medical evidence indicates that all 
three of the appellant's service-connected disorders have 
appeared to remain stable since they were service connected 
as postoperative residuals of eosinophilic adenoma of the 
pituitary with acromegaly.  The Board is cognizant of the 
appellant's several, other, non-service-connected disorders, 
which include severe degenerative joint disease of both 
knees, varicosities in both legs, severe sinusitis, deep vein 
thrombosis of the left lower leg, residuals of cataract 
surgery, and prostate cancer, and which result in substantial 
disability.  The Board also notes that the appellant retired 
in 1989 after working more than 33 years for the U. S. Corps 
of Engineers.  While he avers that his service connected 
disorders forced his retirement, there is no competent 
medical evidence that shows that was the case.  The Board is 
unable to identify a basis to grant a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities.  


ORDER

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

